Citation Nr: 1145176	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent low back strain with degenerative changes, currently rated as 10 percent from July 13, 2004, to June 25, 2007.

2.  Entitlement to an increased rating for recurrent low back strain with degenerative changes, currently rated as 20 percent since June 26, 2007.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1995. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is currently under the jurisdiction of the Houston, Texas RO.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the appellant's claims file.

At the hearing in July 2011, the Veteran raised the issue of entitlement to TDIU.  Although the RO denied this claim in an unappealed June 2010 rating decision, the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) indicates that a TDIU issue is deemed part and parcel of an increased rating claim.  Until further clarification from the Court is provided, the Board will assume jurisdiction of the TDIU claim which has been listed on the title page as a separate "claim" for administrative purposes.

The Board notes that a March 2008 RO rating decision denied a claim of entitlement to service connection for amputation of all toes of the left foot.  In a statement received in April 2009, the Veteran appears to raise the issue of entitlement to service connection for a bilateral foot condition other than amputation of all toes.  This issue, which has not been specifically addressed by the RO, is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested the RO to obtain complete clinical records within the South Texas Veterans Health Care System (STVHCS) since 2003, to include records from the Audie Murphy VA Medical Center (VAMC) since 2005.  See VA Forms 21-4138 received in January 2006 and June 2007.  The Veteran has also reported treatment at the Frank M. Tejeda VA outpatient clinic in San Antonio, Texas.  The RO, in response, only appears to have requested some records dated in 2007 and some additional records thereafter.

The Board notes that VA medical records that are not in the claims file are nevertheless considered part of the record on appeal since they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These claims must be remanded to associate all relevant VA clinical records with the claims folder. 

The Board next notes that the Veteran has generally reported being diagnosed and treated with diabetes mellitus either in service or within one year from service discharge.  He alleges that his diagnosis and treatment occurred at Wilford Hall USAF Medical Center (WHMC).  The Veteran is under the impression that these records are not associated with the claims folder.  However, on review of the claims folder, the Board finds that all relevant treatment records from WHMC are associated with the claims folder.

In particular, the records from WHMC specifically include treatment records, laboratory test results and prescription records dating from 1994 to 1997 when diabetes mellitus was conclusively diagnosed.  In pertinent part, these records reflect abnormal glucose test results in November 1996 which were interpreted as potentially demonstrating probable diabetes mellitus.  Additional investigation led to a diagnosis of diabetes mellitus treated with Glyburide. 

The Veteran and his representative note that a VA examination in April 1995 reflected a glucose level of 187 on serum testing which was outside the reference range of 74-116.  However, urinalysis was negative for urine glucose.  The issue has been raised as to whether diabetes mellitus manifested to a compensable degree within one year from service discharge.  See 38 C.F.R. § 3.309(a) (listing diabetes mellitus as a chronic disease subject to presumptive service connection).  See also 38 C.F.R. § 4.119, Diagnostic Code 7913 (providing a compensable rating for diabetes mellitus manageable by restricted diet only).  On this record, the Board finds that medical opinion is necessary to decide this issue.  38 U.S.C.A. § 5103A(d).

With respect to the lumbar spine, the VA examiner in August 2010 stated that the Veteran was unable to perform range-of-motion testing because his left foot disability prevented him from walking and standing.  The Board finds that additional opinion is necessary to determine if an alternative evaluation is possible.  See generally 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (providing that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, that the range of motion of a particular individual should be considered normal).

As to the claim of entitlement to a total disability rating based on individual unemployability, VA should provide the Veteran of the information and evidence needed to substantiate and complete that claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  38 U.S.C.A. §§ 5103, 5103A.

In his February 2010 formal claim for entitlement to a total disability rating based on individual unemployability, which VA adjudicated in the June 2010 rating decision, the Veteran reported that he expected to receive disability retirement benefits.  VA should ask the appellant whether he has applied for Social Security disability benefits or any other disability benefits, such as private insurance or employee benefit disability benefits.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain complete records of the Veteran's treatment within the South Texas Veterans Health Care System, including the Audie Murphy VAMC and the Frank M. Tejeda VA outpatient clinic, since 2003. 

3.  Ask the Veteran whether he has applied for Social Security disability benefits and private insurance or employee benefit disability benefits.  Obtain any records identified by the Veteran.

4.  Upon the receipt of any additional records, schedule the Veteran for a VA spine examination.  The claims folder is to be made available to the examiner to review.  Following interview of the Veteran and examination, the VA examiner is requested to provide the following:

   a) to the extent possible, conduct range of motion testing of the thoracolumbar spine consistent with the Veteran's physical limitations which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; or
   
   b) if an accurate examination of thoracolumbar spine motion cannot be provided due to the Veteran's physical limitations, attempt to estimate the Veteran's thoracolumbar spine motion through the use of modified examination techniques (e.g., range of motion testing while sitting on an examination table) or through findings to be expected given additional factors present, such as pain, muscle spasm, muscle guarding etc., and provide opinion as to whether it is at least as likely as not that the Veteran's thoracolumbar spine motion, when functional loss of use due to pain, incoordination, weakness, pain on flare-ups and fatigability with use, more nearly equates to forward flexion limited to 30 degrees or less; and
   
   c) the examiner should specifically state whether or not there is ankylosis of the entire thoracolumbar spine.

In providing this examination, the Board fully appreciates the difficulties presented by the Veteran's nonservice-connected limitations.  The examiner is requested to evaluate the extent of thoracolumbar spine motion as best as possible under the circumstances.  If the requested findings cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

4.  Thereafter, schedule the Veteran for appropriate examination to determine the probable onset of his diabetes mellitus.  The claims folder is to be made available to the examiner to review.  The examiner should identify all complications of the Veteran's diabetes mellitus.  Following review of the claims folder, the examiner is requested to address the following:

	a) provide the criteria necessary for establishing a diagnosis of diabetes mellitus; and

	b) whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diabetes mellitus first manifested within one year after his discharge from active service in February 1995?

For purposes of this examination and opinion, the VA examiner is specifically requested to address the following:

* the significance, if any, of the glucose reading of 187 on serum testing during VA examination in April 1995; and
* the significance, if any, of laboratory testing conducted at Wilford Hall Medical Center between 1994 and 1997(contained in the 1st volume of the claims folder).

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

5.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

